Exhibit GREENLIGHT CAPITAL RE, LTD. AND [], TRUSTEE SENIOR INDENTURE Dated as of [] CROSS REFERENCE SHEET* Provisions of Trust Indenture Act of 1939 and Indenture to be dated as of by and between Greenlight Capital Re, Ltd. and [], as Trustee: Section of the Act Section of Indenture 310(a)(1) and (2) 6.9 and 6.10 310(a)(3) and (4) Inapplicable 310(b) 6.8 and 6.10 310(c) Inapplicable 311(a) 6.13 311(b) 6.13 311(c) Inapplicable 312(a) 4.1 and 4.2 312(b) 4.2 312(c) 4.2 313(a) 4.3 313(b) (1) Inapplicable 313(b) (2) 4.3 313(c) 4.3, 5.11, 6.10, 6.11, 8.2 and 12.2 313(d) 4.3 314(a) 3.4 314(b) Inapplicable 314(c)(1) and (2) 11.5 314(c)(3) Inapplicable 314(d) Inapplicable 314(e) 11.5 314(f) Inapplicable 315(a), (c) and (d) 6.1 315(b) 5.11 and 6.1 315(e) 5.12 and 6.10 316(a)(1) 5.9 and 5.10 316(a)(2) Not required 316(a) (last sentence) 7.4 316(b) 5.7 317(a) 5.2 317(b) 3.3 318(a) 11.7 * This Cross Reference Sheet is not part of the Indenture. TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS 1 Section1.1Certain Terms Defined 1 ARTICLE 2 SECURITIES 6 Section2.1Forms Generally 6 Section 2.2Form of Trustee’s Certificate of Authentication 7 Section2.3Amount Unlimited; Issuable in Series 10 Section2.4Authentication and Delivery of Securities 13 Section2.5Execution of Securities 13 Section2.6Certificate of Authentication 13 Section2.7Denomination and Date of Securities; Payments of Interest 13 Section2.8Registration, Transfer and Exchange 14 Section2.9Mutilated, Defaced, Destroyed, Lost and Stolen Securities 18 Section2.10Cancellation of Securities; Destruction Thereof 19 Section2.11Temporary Securities 19 Section2.12Global Securities 20 Section2.13CUSIP Numbers 20 ARTICLE 3 COVENANTS OF THE ISSUER 20 Section3.1Payment of Principal, Premium and Interest 20 Section3.2Offices for Payments, Etc. 20 Section3.3Money for Security Payments to be Held in Trust; Unclaimed Money 21 Section3.4Statements of Officers of Issuer as to Default; Notice of Default 22 Section3.5Existence 23 Section3.6Maintenance of Properties 23 Section3.7Payment of Taxes and Other Claims 23 Section3.8Further Instruments and Acts 23 Section3.9Commission Reports 23 Section3.10Calculation of Original Issue Discount 24 ARTICLE 4 SECURITYHOLDERS LISTS AND REPORTS BY THE ISSUER AND THE TRUSTEE 24 Section4.1Issuer to Furnish Trustee Information as to Names and Addresses of Securityholders 24 Section4.2Preservation of Information; Communications to Holders 24 Section4.3Reports by the Trustee 25 ARTICLE 5 REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS ON EVENT OF DEFAULT 25 Section5.1Event of Default Defined; Acceleration of Maturity; Waiver of Default 25 Section5.2Collection of Indebtedness by Trustee; Trustee May Prove Debt 28 Section5.3Application of Proceeds 30 Section5.4Suits for Enforcement 31 Section5.5Restoration of Rights on Abandonment of Proceedings 31 Section5.6Limitations on Suits by Securityholders 31 Section5.7Unconditional Right of Securityholders to Institute Certain Suits 32 Section5.8Powers and Remedies Cumulative; Delay or Omission Not Waiver of Default 32 Section5.9Control by Holders of Securities 32 Section5.10Waiver of Past Defaults 33 Section5.11Trustee to Give Notice of Default, but May Withhold in Certain Circumstances 33 Section5.12Right of Court to Require Filing of Undertaking to Pay Costs 33 ARTICLE 6 CONCERNING THE TRUSTEE 34 Section6.1Duties and Responsibilities of the Trustee; During Default; Prior to Default 34 Section6.2Certain Rights of the Trustee 35 Section6.3Trustee Not Responsible for Recitals, Disposition of Securities or Application of Proceeds Thereof 37 Section6.4Trustee and Agents May Hold Securities or Coupons; Collections, Etc. 37 Section6.5Moneys Held by Trustee 37 Section6.6Compensation and Indemnification of Trustee 38 Section6.7Right of Trustee to Rely on Officer’s Certificate, Etc. 38 Section6.8Indentures Not Creating Potential Conflicting Interests for the Trustee 38 Section6.9Persons Eligible for Appointment as Trustee 39 Section6.10Resignation and Removal; Appointment of Successor Trustee 39 Section6.11Acceptance of Appointment by Successor Trustee 40 Section6.12Merger, Amalgamation, Conversion, Consolidation or Succession to Business of Trustee 41 Section6.13Preferential Collection of Claims Against the Issuer 42 Section6.14Appointment of Authenticating Agent 42 ARTICLE 7 CONCERNING THE SECURITYHOLDERS 43 Section7.1Evidence of Action Taken by Securityholders 43 Section7.2Proof of Execution of Instruments and of Holding of Securities 43 Section7.3Holders to Be Treated as Owners 44 Section7.4Securities Owned by Issuer Deemed Not Outstanding 45 Section7.5Right of Revocation of Action Taken 45 ARTICLE 8 SUPPLEMENTAL INDENTURES 46 Section8.1Supplemental Indentures Without Consent of Securityholders 46 Section8.2Supplemental Indentures With Consent of Securityholders 47 Section8.3Effect of Supplemental Indenture 48 Section8.4Documents to Be Given to Trustee 48 Section8.5Notation on Securities in Respect of Supplemental Indentures 48 Section8.6Conformity with Trust Indenture Act of 1939 49 ARTICLE 9 CONSOLIDATION, MERGER, AMALGAMATION OR SALE 49 Section9.1Issuer May Consolidate, Etc., Only on Certain Terms 49 Section9.2Successor Substituted for the Issuer 49 ARTICLE 10 SATISFACTION AND DISCHARGE OF INDENTURE; UNCLAIMED MONEYS 50 Section10.1Termination of Issuer’s Obligations Under the Indenture 50 Section10.2Application of Trust Funds 51 Section10.3Applicability of Defeasance Provisions; Issuer’s Option to Effect Legal Defeasance or Covenant Defeasance 51 Section10.4Legal Defeasance 51 Section10.5Covenant Defeasance 52 Section10.6Conditions to Legal Defeasance or Covenant Defeasance 52 Section10.7Deposited Money and U.S. Government Obligations to be Held in Trust 54 Section10.8Repayment to Issuer 54 Section10.9Indemnity For U.S. Government Obligations 54 Section10.10Reimbursement 54 ARTICLE 11 MISCELLANEOUS PROVISIONS 54 Section11.1Incorporators, Shareholders, Officers and Directors of Issuer Exempt from Individual Liability 54 Section11.2Provisions of Indenture for the Sole Benefit of Parties and Holders of Securities and Coupons 55 Section11.3Successors and Assigns of Issuer Bound by Indenture 55 Section11.4Notices and Demands on Issuer, Trustee and Holders of Securities and Coupons 55 Section11.5Officer’s Certificates and Opinions of Counsel; Statements to Be Contained Therein 55 Section11.6Payments Due on Saturdays, Sundays and Holidays 56 Section11.7Conflict of Any Provision of Indenture with Trust Indenture Act of 1939 56 Section11.8New York Law to Govern; Waiver of Jury Trial 57 Section11.9Counterparts 57 Section11.10Effect of Headings 57 Section11.11Securities in a Foreign Currency or in ECU 57 Section11.12Judgment Currency 58 Section11.13Separability Clause 58 ARTICLE 12 REDEMPTION OF SECURITIES AND SINKING FUNDS 58 Section12.1Applicability of Article 58 Section12.2Notice of Redemption; Partial Redemptions 58 Section12.3Payment of Securities Called for Redemption 60 Section12.4Exclusion of Certain Securities from Eligibility for Selection for Redemption 61 Section12.5Mandatory and Optional Sinking Funds 61 INDENTURE, dated as of [], by and between GREENLIGHT CAPITAL RE, LTD. a Cayman
